Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 1 of 11 Page ID #10




                       EXHIBIT A
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 2 of 11 Page ID #11
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 3 of 11 Page ID #12
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 4 of 11 Page ID #13
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 5 of 11 Page ID #14
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 6 of 11 Page ID #15
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 7 of 11 Page ID #16
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 8 of 11 Page ID #17
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 9 of 11 Page ID #18
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 10 of 11 Page ID #19
Case 3:20-cv-01173-MAB Document 1-1 Filed 11/04/20 Page 11 of 11 Page ID #20
